DETAILED ACTION
Applicant’s 03/06/2022 response to the previous 12/08/2021 Office action has been considered and entered.

Claims 1-20 were pending, in the 03/06/2022 response, Applicant cancelled claims 5 and 15, accordingly claims 1-4, 6-14 and 16-20 remain pending and have been Examined as set forth below.

This is the first notice of allowance of claims 1-4, 6-14 and 16-20 as amended and/or filed in Applicant’s 03/06/2022 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 28 March, 2019 (20190328).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Chines Application number 201910243629.1, filed on 28 March, 2019 (20190328).

Response to Arguments
Applicant’s 03/06/2022 amendments to the claims and arguments in support thereof with respect to the rejection set forth in section 11 of the previous 12/08/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Examiners Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  For example:
US-20180112605-A1 to Ryan; Joshua J. teaches inter alia filtering a throttle signal based on a moving average in for example, the ABSTRACT “to remove oscillations at a targeted frequency”,

US-20040035393-A1 to Ishiguro, Tetsuya teaches inter alia determining an abnormal throttle valve actuating device based on “oversampling” and a “moving average process” in for example, the ABSTRACT and para [0056],

US-20170030270-A1 to Tipton; Scott teaches inter alia “adaptive throttle filtering” in for example, the ABSTRACT by filtering throttle pedal data 204 using a “rolling average” and a filter factor 210 in for example, para [0051],

US-20030226542-A1 to Hoshino, Masatoshi teaches inter alia filtering noise by oversampling and determining the position of a throttle valve using an average value of eight data points obtained in for example, para [0060],

US-20160377004-A1 to YOKONO; Michihisa teaches inter alia controlling a supercharged combustion engine throttle valve opening degree using a moving average in para [0070],

US-20140074368-A1 to Stares; Pete teaches inter alia determining controlling a vehicle based on, inter alia the average rate of change of throttle position in for example claim 15 “(g) an average value of rate of change of throttle position over the evaluation time period, (h) a peak value of rate of change of throttle position over the evaluation time period, (i) an instantaneous value of rate of change of throttle position, “.

None of the prior art above teaches or renders obvious the claimed invention as a whole for at least the reasons set forth below.



Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20060180363 A1 to Uchisasai; Hiroaki et al. (hereinafter Uchisasai) and CN102862618A to Nissan Motor co. Ltd (hereinafter Nissan) fails to teach or render obvious inter alia a system as in claim 1 or a method as in claim 11 for compensating acceleration of electrical motorbike, the system comprising: a throttle unit receiving an operation magnitude and configured to generate an original throttle signal accordingly; a processor electrically connected to the throttle unit and comprising an acceleration compensation module, a throttle compensation module and a torque controller, wherein the acceleration compensation module is configured to receive the original throttle signal, calculate a throttle variation rate based on a change in the operation magnitude, and calculate a throttle compensation value based on the throttle variation rate; the throttle compensation module adds the throttle compensation value to the original throttle signal to obtain a new throttle signal, and the torque controller is configured to generate a torque command based on the new throttle signal; and an electro-mechanic assembly electrically connected to the processor and receiving the torque command from the processor, the electro-mechanic assembly runs corresponding to the torque command; wherein the acceleration compensation module is configured to continually monitor the change in the operation magnitude of the throttle unit, calculate the throttle variation rate and compare the throttle variation rate with a correction threshold, the acceleration compensation module is configured to start acceleration compensation and calculate the throttle compensation value when the throttle variation rate is larger than or equal to the correction threshold,NON-FINAL16/714,689-2-Dkt. No.: OP-108000930 wherein the correction threshold is computed in accordance with a rated upper bound of the original throttle signal; and wherein the acceleration compensation module is configured to obtain an average of the throttle variation rate through a moving averaging procedure, and calculate the throttle compensation value based on the average of the throttle variation rate as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).  Indeed, resort may be had to Applicant’s 03/06/2022 arguments for additional reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220608

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665